Title: To John Adams from Robert Fulton, 17 June 1813
From: Fulton, Robert
To: Adams, John



To the Honorable John AdamsSir
New York June 17th 1813

Accept of my thanks for the letters which I received from you this morning, those from our minister in Russia are duplicates of letters I had the honor to receive from him about Six weeks past, The success of the useful arts must give real pleasure to every man of mind, and to none more than you whose knowledge of political economy enables you to trace all their happy consequences, there are yet many rich gems in the mines of Science which require only exertion to draw them forth; Perseverance may succeed but indolence never can, hence I persevere with mathematics for my Pilot, when I succeed my country is benefited when I fail I loose my time and some mony, but society is not injured An experimental war has not so innocent a character. With profound / respect I am Sir your most obedient

Robt. Fulton